Exhibit Management’s responsibility for financial reporting The accompanying consolidated financial statements of Corus Entertainment Inc. and all the information in this Annual Report are the responsibility of management and have been approved by the Board of Directors. The consolidated financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles and include a reconciliation to U.S. generally accepted accounting principles.When alternative accounting methods exist, management has chosen those it deems most appropriate in the circumstances.Financial statements are not precise since they include certain amounts based on estimates and judgments.Management has determined such amounts on a reasonable basis in order to ensure that the consolidated financial statements are presented fairly in all material respects.Management has prepared the financial information presented elsewhere in this annual report and has ensured that it is consistent with the consolidated financial statements. Corus Entertainment Inc. maintains systems of internal accounting and administrative controls of high quality, consistent with reasonable cost.Such systems are designed to provide reasonable assurance that the financial information is relevant, reliable and accurate and that the Company’s assets are appropriately accounted for and adequately safeguarded.During the past year, management has continued to improve the operating effectiveness of internal control over external financial reporting.As at year end, we have determined that internal control over financial reporting is effective and Corus Entertainment Inc. has achieved compliance with the requirements set by the U.S. Securities and Exchange Commission (“SEC”) under Section 404 of the U.S. Sarbanes-Oxley Act (“SOX”).In compliance with Section 302 of SOX, Corus Entertainment Inc.’s Chief Executive Officer and Chief Financial Officer provided to the SEC a certification related to Corus Entertainment Inc.’s annual disclosure document in the U.S. (Form 40-F).The same certification was provided to the Canadian Securities Administrators. The Board of Directors is responsible for ensuring that management fulfills its responsibilities for financial reporting, and is ultimately responsible for reviewing and approving the consolidated financial statements.The Board carries out this responsibility through its Audit Committee. The Audit Committee is appointed by the Board, and the majority of its members are outside unrelated directors.The Committee meets periodically with management, as well as the external auditors, to discuss internal controls over the financial reporting process, auditing matters and financial reporting items, to satisfy itself that each party is properly discharging its responsibilities, and to review the annual report, the consolidated financial statements and the external auditors’ report.The Committee reports its findings to the Board for consideration when approving the consolidated financial statements for issuance to the shareholders.The Committee also considers, for review by the Board and approval by the shareholders, the engagement or re-appointment of the external auditors. The consolidated financial statements have been audited by Ernst & Young LLP, the external auditors, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), on behalf of the shareholders. Ernst & Young LLP has full and free access to the Audit Committee. signed signed John M. Cassaday President and Chief Executive Officer Thomas C. Peddie FCA Senior Vice President and Chief Financial Officer Report of independent registered public accounting firm To the shareholders of Corus Entertainment Inc. We have audited the consolidated balance sheets of Corus Entertainment Inc. as at August 31, 2008 and 2007 and the consolidated statements of income and comprehensive income, changes in shareholders’ equity, and cash flows for each of the years in the three-year period ended August 31, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at August 31, 2008 and 2007 and the results of its operations and its cash flows for each of the years in the three-year period ended August 31, 2008 in accordance with Canadian generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of Corus Entertainment Inc.’s internal control over financial reporting as of August 31, 2008, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated November 14, 2008 expressed an unqualified opinion thereon. signed Toronto, Canada November 14, 2008 Ernst & Young LLP Chartered Accountants Licensed Public Accountants Report of independent registered public accounting firm The Board of Directors of Corus Entertainment Inc. We have audited Corus Entertainment Inc.’s internal control over financial reporting as of August 31, 2008, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria). Corus Entertainment Inc.’s management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s responsibility for financial reporting.Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Corus Entertainment Inc. maintained, in all material respects, effective internal control over financial reporting as of August 31, 2008, based onthe COSO criteria. We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Corus Entertainment Inc. as at August31, 2008 and 2007, and the related consolidated statements of income and comprehensive income, changes in shareholders’ equity, and cash flows for each of the years in the three-year period ended August 31, 2008 and our report dated November 14, 2008 expressed an unqualified opinion thereon. signed Toronto, Canada November 14, 2008 Ernst & Young LLP Chartered Accountants Licensed Public Accountants CORUS ENTERTAINMENT INC. Consolidated Balance Sheets As at August 31 (in thousands of Canadian dollars) 2008 2007 ASSETS (note 8) Current Cash and cash equivalents 19,642 33,347 Accounts receivable (notes 3 and 24) 157,440 151,380 Income taxes recoverable 1,615 - Prepaid expenses and other 10,135 10,921 Program and film rights 131,301 125,068 Future tax asset (note 13) 9,593 13,518 Total current assets 329,726 334,234 Tax credits receivable 21,952 16,875 Investments and other assets (note 4) 93,086 17,492 Property, plant and equipment (note 5) 73,562 78,342 Program and film rights 103,163 90,687 Film investments (note 6) 80,819 66,593 Deferred charges - 4,100 Broadcast licenses (note 15) 533,491 532,812 Goodwill (note 15) 797,854 795,832 2,033,653 1,936,967 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable and accrued liabilities (note 7) 196,026 166,083 Income taxes payable - 1,474 Total current liabilities 196,026 167,557 Long-term debt (note 8) 692,750 610,697 Other long-term liabilities (note 9) 59,936 64,773 Future tax liability (note 13) 87,699 102,851 Total liabilities 1,036,411 945,878 Non-controlling interest 20,237 15,196 SHAREHOLDERS’ EQUITY Share capital (note 10) 848,257 882,244 Contributed surplus 17,304 10,250 Retained earnings 131,594 95,568 Accumulated other comprehensive loss (note 20) (20,150 ) (12,169 ) Total shareholders’ equity 977,005 975,893 2,033,653 1,936,967 Commitments, contingencies and guarantees (notes 8 and 23) See accompanying notes On behalf of the Board: John M. Cassaday Director Heather A. Shaw Director CORUS ENTERTAINMENT INC. Consolidated Statements of Income and Comprehensive Income For the years ended August 31 (in thousands of Canadian dollars, except per share amounts) 2008 2007 2006 Revenues (notes 22 and 24) 787,156 768,743 726,270 Direct cost of sales, general andadministrative expenses (notes 10, 19, 23 and 24) 535,026 527,822 512,151 Depreciation 22,054 21,556 21,302 Amortization - 1,555 2,872 Interest expense (notes 8 and 11) 41,313 35,838 43,105 Disputed regulatory fees (notes 7 and 23) 10,936 - - Debt refinancing loss (note 8) - - 131,951 Other expense, net (notes 12 and 19) 7,853 9,800 11,667 Income before income taxesand non-controlling interest 169,974 172,172 3,222 Income tax expense (recovery) (note 13) 35,519 59,813 (36,005 ) Non-controlling interest 4,620 5,341 3,756 Net income for the year 129,835 107,018 35,471 Earnings per share (note 10) Basic $ 1.57 $ 1.27 $ 0.42 Diluted $ 1.54 $ 1.23 $ 0.41 Net income for the year 129,835 107,018 35,471 Other comprehensive loss, net of tax Unrealized foreign currency translation adjustment (23 ) (641 ) (1,519 ) Unrealized change in fair value of available-for-saleinvestments (1,114 ) - - Unrealized change in fair value of cash flowhedges (13,851 ) - - (14,988 ) (641 ) (1,519 ) Comprehensive income for the year 114,847 106,377 33,952 See accompanying notes CORUS ENTERTAINMENT INC. Consolidated Statements of Changes in Shareholders’ Equity For the years ended August 31 (in thousands of Canadian dollars) 2008 2007 2006 Share capital Balance, beginning of year 882,244 870,563 885,911 Issuance of shares under Stock Option Plan 12,338 27,676 6,109 Shares repurchased (46,555 ) (16,229 ) (21,687 ) Repayment of executive stock purchase loans 230 234 230 Balance, end of year 848,257 882,244 870,563 Contributed surplus Balance, beginning of year 10,250 6,878 3,558 Stock-based compensation 7,904 4,133 3,448 Exercise of stock options (850 ) (761 ) (128 ) Balance, end of year 17,304 10,250 6,878 Retained earnings Balance, beginning of year 95,568 51,585 50,802 Cumulative impact of accounting changes (note 2) (1,594 ) - - Adjusted opening balance 93,974 51,585 50,802 Net income for the year 129,835 107,018 35,471 Dividends (note 10) (47,326 ) (42,842 ) (19,586 ) Share repurchase excess (note 10) (44,889 ) (20,193 ) (15,102 ) Balance, end of year 131,594 95,568 51,585 Accumulated other comprehensive loss Balance, beginning of year (12,169 ) (11,528 ) (10,009 ) Cumulative impact of accounting changes (note 2) 7,007 - - Adjusted opening balance (5,162 ) (11,528 ) (10,009 ) Other comprehensive loss, net of tax (14,988 ) (641 ) (1,519 ) Balance, end of year (20,150 ) (12,169 ) (11,528 ) See accompanying notes CORUS ENTERTAINMENT INC. Consolidated Statements of Cash Flows For the years ended August 31 (in thousands of Canadian dollars) 2008 2007 2006 OPERATING ACTIVITIES Net income for the year 129,835 107,018 35,471 Add (deduct) non-cash items: Depreciation 22,054 21,556 21,302 Amortization of program and film rights 145,661 138,711 124,327 Amortization of film investments 28,393 38,781 39,450 Future income taxes (7,321 ) 16,295 (74,232 ) Non-controlling interest 4,620 5,341 3,756 Stock-based compensation 7,971 13,066 12,137 Debt refinancing loss - - 131,951 Imputed interest and other 8,593 2,404 5,950 Net change in non-cash working capital balances related to operations (11,018 ) (27,810 ) (9,898 ) Payment of program and film rights (141,917 ) (156,220 ) (134,751 ) Net additions to film investments (56,293 ) (56,069 ) (44,445 ) Cash provided by operating activities 130,578 103,073 111,018 INVESTING ACTIVITIES Additions to property, plant and equipment (17,552 ) (20,287 ) (23,598 ) Business combinations (774 ) (64,692 ) - Cash held in escrow (74,950 ) - - Net cash flows for investments and other assets (4,251 ) 20,679 15,943 Decrease in public benefits associated withAcquisitions (3,993 ) (6,498 ) (9,594 ) Cash used in investing activities (101,520 ) (70,798 ) (17,249 ) FINANCING ACTIVITIES Increase in bank loans 85,594 14,388 592,687 Notes repurchase and swap termination - (634 ) (727,829 ) Issuance of shares under stock option plan 11,488 26,915 5,981 Shares repurchased (91,444 ) (36,422 ) (36,789 ) Dividends paid (46,284 ) (44,845 ) (10,547 ) Dividend paid to non-controlling interest (1,742 ) (1,524 ) (5,304 ) Other (375 ) (442 ) (6,418 ) Cash used in financing activities (42,763 ) (42,564 ) (188,219 ) Net decrease in cash and cash equivalents duringthe year (13,705 ) (10,289 ) (94,450 ) Cash and cash equivalents, beginning of year 33,347 43,636 138,086 Cash and cash equivalents, end of year 19,642 33,347 43,636 Supplemental cash flow disclosures (note 18) See accompanying notes CORUS ENTERTAINMENT INC. Notes to consolidated financial statements August 31, 2008, 2007 and 2006 (in thousands of Canadian dollars, except share information) 1. Basis of presentation Corus Entertainment Inc. (“Corus” or the “Company”) is a diversified Canadian communications and entertainment company. The Company is incorporated under the Canada Business Corporations Act and its Class B Non-Voting Shares are listed on the Toronto and New York Stock exchanges. 2. Significant accounting policies The consolidated financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles (“GAAP”). The effects of differences between the application of Canadian and U.S. GAAP on the consolidated financial statements of the Company are described in note As noted below, on September 1, 2007, the Company adopted the new accounting standards for financial instruments, hedges and comprehensive income. Basis of consolidation The consolidated financial statements include the accounts of Corus and all of its subsidiaries, all of which are wholly owned except for Country Music Television Limited (80% interest), Telelatino Network Inc. (50.5% interest), Discovery Kids
